DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Castellano (US 2014/0273744 A1), in view of Palmer (US 6,546,564 B1), further in view of Riha-Scott (US 2015/0290049 A1).
Regarding claim 1, Castellano discloses a maternal under garment (garment 1 is worn by women as described in the background of the invention, para [0020], Fig. 1 of front side) , comprising: a front 
Castellano is silent regarding the claim limitation an interior layer formed along the front panel and the rear panel.
However Riha-Scott discloses female absorbent reusable clothing and undergarments (Abstract and Title) that include an interior layer and an exterior layer.  Para [0064] teaches a pouch is constructed to lie along a midline in the garment according to location of discharge orifices, generally adjacent the urethra and perhaps also vagina and anus according to gender and requirements to absorb liquids and semi solid liquids.  Para [0062]-[0063] teaches a pouch is formed from two layers, an interior layer next to the body (a hydrophilic conformable textile)and an exterior layer away from the body (a hydrophobic yet gas-permeable textile) wherein a absorbent material may be placed between the interior and the exterior layer.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the garment of Castellano such that an interior layer is formed along the front panel and the rear panel 
Castellano is silent regarding the claim limitation wherein an upper perimeter of the front panel comprises a V-shape having an angle between 90 and 160 degrees; wherein a nadir of the V-shape centrally positioned on the front panel.
However Palmer discloses undergarments worn by women.  Specifically, Fig. 13 illustrates a pair of woman’s briefs wherein the upper perimeter comprises a V-shape and wherein a nadir of the V-shape is centrally positioned on the front panel further described in col 7, ln 53-62.  Col 7-ln 63-67 states “In the embodiment, the elasticized waistband progressively increases in width as it extends from the hip region to the central apex of the v-shaped front waist band portion 76 thereby giving progressively increasing tension capacity in the waistband.  Fig. 13 illustrates the v-shaped band portion 76 forms an obtuse angle.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the garment of Castellano wherein an upper perimeter of the front panel comprises a V-shape having an angle between 90 and 160 degrees; wherein a nadir of the V-shape centrally positioned on the front panel as suggested by Palmer to give progressively increasing tension capacity in the waistband.

 Regarding claim 2, dependent from claim 1, Castellano as previously modified by Palmer and Riha-Scott, is silent regarding the claim limitation further comprising an adjustable waist band configured to retract to a small diameter. 
However, Col 3, ln 44-52, of Palmer states “According to one aspect of the invention, there is provided a pant garment having a waistband adapted in use to be supported by the hips of a wearer, said garment characterized in that a front portion of said waistband is generally formed in a downwardly 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the garment of Castellano, as previously modified by Palmer and Riha-Scott, further comprising an adjustable waist band configured to retract to a small diameter as suggested by Palmer to provide a garment having a waistband adapted in use to be supported by the hips of a wearer. 

Regarding claim 3, dependent from claim 1, Castellano as previously modified by Palmer and Riha-Scott, is silent regarding the claim limitation further comprising an absorbent layer positioned between the exterior layer and the interior layer for absorbing postpartum bleeding. 
Placing an absorbent layer positioned between the exterior layer and the interior layer of a garment to absorb liquids, such as blood and urine, is well known in the art. As described in claim 1, Riha-Scott discloses female absorbent reusable clothing and undergarments (Abstract and Title) that include an interior layer and an exterior layer.  Para [0064] teaches a pouch is constructed to lie along a midline in the garment according to location of discharge orifices, generally adjacent the urethra and perhaps also vagina and anus according to gender and requirements to absorb liquids and semi solid liquids.  Para [0062] teaches a pouch is formed from two layers, an interior layer next to the body (a hydrophilic conformable textile) and an exterior layer away from the body (a hydrophobic yet gas-permeable conformable textile) wherein a absorbent material may be placed between the interior and the exterior layer.


Regarding claim 12, dependent from claim 1, Castellano as previously modified by Palmer and Riha-Scott, is silent regarding the claim limitation wherein the interior layer only overlaps the exterior layer along the front (first shape control material 2, para [0020], or third shape control material 8, para [0026]; Fig. 1) and rear panels (first shape control layer 2 in buttocks area, para [0025]; Fig. 3), whereas the first (second shape control material layer 4 on the left side of garment, para [0020], Fig. 1) and second side panels (second control material layer 4 on the right side of the garment, para [0020], Fig. 1) comprise only the exterior layer.  
However, Riha-Scott discloses female absorbent reusable clothing and undergarments (Abstract and Title) that include an interior layer and an exterior layer.  Para [0064] teaches a pouch is constructed to lie along a midline in the garment according to location of discharge orifices, generally adjacent the urethra and perhaps also vagina and anus according to gender and requirements to absorb liquids and semi solid liquids.  Para [0062] teaches a pouch is formed from two layers, an interior layer next to the body (a hydrophilic conformable textile) and an exterior layer away from the body (a hydrophobic yet gas-permeable conformable textile) wherein a absorbent material may be placed between the interior and the exterior layer.  A pouch constructed to lie midline in the garment according to the location of discharge orifices would be adjacent to the front and rear panels of a garment.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify 

Regarding claim 13, dependent from claim 1, Castellano discloses wherein the front panel (first shape control material 2, para [0020], or third shape control material 8, para [0026]; Fig. 1) and rear panel (first shape control layer 2 in buttocks area, para [0025]; Fig. 3) each comprise opposing lateral sides (Fig. 1 and 3 illustrate opposing lateral sides on the front and rear panels) bounded between the first (second shape control material layer 4 on the left side of garment, para [0020], Fig. 1) and second side panels (second control material layer 4 on the right side of the garment, para [0020], Fig. 1), such that a lateral side of the front panel does not overlap or connect to a lateral side of the rear panel (Fig. 1 and 3 illustrates that a lateral side of the front panel does not overlap or connect to a lateral side of the rear panel).  

Regarding claim 14, dependent from claim 13, Castellano discloses wherein the opposing lateral sides of the rear panel and each taper outward from the upper perimeter thereof.  Fig 3 of Castellano illustrates the opposing lateral side of the rear panel each taper slightly outward from the upper perimeter thereof or the lateral sides are substantially parallel (non-tapering). 
Castellano is silent regarding the claim limitation wherein the opposing lateral sides of the front panel taper outward from the upper perimeter thereof.
However, it would have been obvious to try to make the opposing lateral sides of the rear panel and the opposing sides of the front panel each taper outward from the upper perimeter used on choosing from a finite number of identified, predictable solutions, with a reasonable expectation of KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
In addition, Castellano discloses substantially all the limitations of the claim except wherein the opposing lateral sides of the rear panel and the opposing lateral sides of the front panel each taper outward from the upper perimeter thereof.  It would have been obvious matter of design choice to one having ordinary skill in the art prior to the filing date of the present invention wherein the opposing lateral sides of the rear panel and the opposing lateral sides of the front panel each taper outward from the upper perimeter thereof, since applicant has not disclosed tapering outward solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with tapering out, tapering in, or no tapering.  Applicant mentions tapering only once in the specification in para [0026].  

Regarding claim 15, dependent from claim 13, Castellano teaches wherein opposing lateral sides of the rear panel are parallel to one another but does not explicitly state this claim limitation.  Fig 3 of Castellano illustrates the opposing lateral side of the rear panel each taper slightly outward from the upper perimeter thereof or that the lateral sides are substantially parallel (non-tapering).
There are only three identified, predictable solutions of the shape of the lateral sides of the rear panel including the opposing sides of the rear panel taper outward from the upper perimeter, taper inward from the upper perimeter, or no tapering (the lateral sides are parallel).  Castellano teaches a KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Castellano (US 2014/0273744 A1), in view of Palmer (US 6,546,564 B1), in view of Riha-Scott (US 2015/0290049 A1), further in view of Fogg (US 2015/0080827).
Regarding claim 4, dependent from claim 1, Castellano as previously modified by Palmer and Riha-Scott, is silent regarding the claim limitation further comprising a cooling layer having a material configured to provide a cooling effect. 
However, in a similar art, Fogg teaches feminine cooling pads including a cooling gel layer for cooling a vulva and/or adjacent regions.  As stated in para [0025], and illustrated in Fig. 2A-2C, “The cooling pads 100 include the outer surface or layer 102 described above, which forms a portion of enclosure 110, an absorbent pad or layer 104 adjacent to or near the outer surface or layer 102, a cooling gel layer 106 adjacent to or near the absorbent pad or layer 104, and an adhesive strip 108 with removable backing layer 109 designed to adhere the cooling pad 100 to an undergarment or other clothing near the region to be cooled.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the garment of  Castellano, as previously modified by Riha-Scott and Palmer, such that it further comprises a cooling layer having a material configured to provide a cooling effect as suggested by Fogg to cool a body region.


However, Fogg teaches in claims 5 and 13 the cooling layer comprises a gel configured to be frozen for purposes of cooling a body region. 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the garment of  Castellano, as previously modified by Palmer, Riha-Scott and Fogg, such that the cooling layer comprises a gel configured to be frozen as suggested by Fogg for purposes of cooling a body region.

Regarding claim 6, dependent from claim 4, Castellano as previously modified by Palmer, Riha-Scott and Fogg, is silent regarding the claim limitation wherein the cooling layer comprises chemicals configured to react with one another to provide a cooling effect.  
However, para [0010] of Fogg teaches  a chemical cooling media that is cooled by a chemical interaction between water and a salt such as a thiosulfate for purposes of cooling a body region.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the garment of  Castellano such that the cooling layer comprises chemicals configured to react with one another to provide a cooling effect for purposes of cooling a body region.

Regarding claim 10, dependent from claim 1, Castellano as previously modified by Palmer and Riha-Scott, is silent regarding the claim limitation further comprising an absorbent layer and a cooling layer positioned between the exterior and interior layer, wherein each layer is disposed in a stacked 
However, in a similar art, Fogg teaches feminine cooling pads including a cooling gel layer for cooling a vulva and/or adjacent regions.  As stated in para [0025], and illustrated in Fig. 2A-2C, “The cooling pads 100 include the outer surface or layer 102 described above, which forms a portion of enclosure 110, an absorbent pad or layer 104 adjacent to or near the outer surface or layer 102, a cooling gel layer 106 adjacent to or near the absorbent pad or layer 104, and an adhesive strip 108 with removable backing layer 109 designed to adhere the cooling pad 100 to an undergarment or other clothing near the region to be cooled.”  Fig. 2A-2C illustrates the cooling gel layer 106 is between the adhesive strip 108  used to stick the pad to a garment (closest to the exterior layer) and the absorbent pad or layer 104 next to the body (closest to the interior layer).
Riha-Scott discloses female absorbent reusable clothing and undergarments (Abstract and Title) that include an interior layer and an exterior layer.  Para [0064] teaches a pouch is constructed to lie along a midline in the garment according to location of discharge orifices, generally adjacent the urethra and perhaps also vagina and anus according to gender and requirements to absorb liquids and semi solid liquids.  Para [0062]- [0063] teaches a pouch is formed from two layers, an interior layer next to the body and an exterior layer away from the body wherein an absorbent material may be placed between the interior and the exterior layer.
The feminine cooling pad of Fogg may be positioned between the exterior layer and the interior of the garment next to a body part so that the cooling layer is positioned between the exterior and interior, wherein each layer is disposed in a stack configuration and the cooling layer is closest to the exterior layer and the absorbent layer is closest to the interior layer as suggested by Fogg and Riha-Scott.
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Castellano (US 2014/0273744 A1), in view of Palmer (US 6,546,564 B1), in view of Riha-Scott (US 2015/0290049 A1), further in view of Marsh (US 2007/0219515 A1).
Regarding claim 7, dependent from 1, Castellano as modified by Palmer, is silent regarding the claim limitation further comprising an antibacterial fluid embedded on the interior layer. 
However, in similar art, Marsh teaches absorbent articles comprising lotions including antibacterial actives.  Para [0111] describes the components of these lotions include witch hazel and para [0128] teaches antibacterial actives are incorporated into these lotion compositions.  Para [0130] teaches the lotion composition of the present invention is transferred to the body from an absorbent article attached to the interior layer of the garment.  The lotion including antibacterial actives deters bacterial growth and is placed on the interior layer to be transferred to a body part.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the garment of  Castellano, as previously modified by Riha-Scott and Palmer, such that it comprises an antibacterial fluid embedded on the interior layer as suggested by Marsh to deter bacterial growth.

Regarding claim 8, dependent from claim 7, Castellano as previously modified by Palmer, Riha-Scott and Marsh, is silent regarding the claim limitation wherein the antibacterial fluid is witch hazel.  
However, in similar art, Marsh teaches absorbent articles comprising lotions including antibacterial actives.  Para [0111] describes the components of these lotions include witch hazel and para [0128] teaches antibacterial actives are incorporated into these lotion compositions.  Para [0130] teaches the lotion composition of the present invention is transferred to the body from an absorbent article attached to the interior layer of the garment.  The lotion including antibacterial actives deters bacterial growth and is placed on the interior layer to be transferred to a body part.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the garment of  Castellano such that the antibacterial fluid is witch hazel as suggested by Marsh to be an ingredient of a body lotion to be used on absorbent articles.

Regarding claim 9, dependent from claim 1, Castellano as previously modified by Palmer and Riha-Scott, is silent regarding the claim limitation further comprising an antibacterial layer positioned between the interior and exterior layer.  
Riha-Scott discloses female absorbent reusable clothing and undergarments (Abstract and Title) that include an interior layer and an exterior layer.  Para [0064] teaches a pouch is constructed to lie along a midline in the garment according to location of discharge orifices, generally adjacent the urethra and perhaps also vagina and anus according to gender and requirements to absorb liquids and semi solid liquids.  Para [0062]- [0063] teaches a pouch is formed from two layers, an interior layer next to the body and an exterior layer away from the body wherein a absorbent material may be placed between the interior and the exterior layer.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the garment of  Castellano, as previously modified by Palmer, Riha-Scott, and Marsh, such that it comprises an antibacterial layer positioned between the interior and exterior layer as suggested by Marsh and Riha-Scott to deter bacterial growth.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Castellano (US 2014/0273744 A1), in view of Palmer (US 6,546,564 B1), in view of Riha-Scott (US 2015/0290049 A1), in view of Fogg (US 2015/0080827), further in view of Marsh (US 2007/0219515 A1).
Regarding claim 11, dependent from claim 10, Castellano as modified by Palmer and Riha-Scott, wherein an antibacterial layer is positioned between the interior layer and the absorbance layer.  
However, in similar art, Marsh teaches absorbent articles comprising lotions including antibacterial actives.  Para [0111] describes the components of these lotions include witch hazel and para [0128] teaches antibacterial actives are incorporated into these lotion compositions.  Para [0130] teaches the lotion composition of the present invention is transferred to the body from an absorbent article attached to the interior layer of the garment.  The lotion including antibacterial actives deters bacterial growth and is placed on the interior layer and is transferred to a body part.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781              

/PHILIP R WIEST/Primary Examiner, Art Unit 3781